Him, J.
1. The evidence was sufficient to authorize a verdict of guilty of murder.
2. The court did not err in failing to charge the law applicable to involuntary manslaughter, as involuntary manslaughter was not involved by the evidence in the case.
3. On the trial of one charged with murder it is not error to allow a witness for the State, over objection, to testify, that, three weeks before defendant is said to have killed hi» wife, the witness asked defendant for some money for rent of a house in which defendant’s wife was then living, and that defendant said, “She will not need your house much longer, or anybody else’s house,” the objection to such evidence being that the threat, if any, was too vague and indefinite, that it was >too long before the offense committed, and that the evidence illustrated *85no issue in tlie ease. Weldon v. State, 158 Ga. 140 (123 S. E. 217) ; Graham v. State, 125 Ga. 48 (53 S. E. 816).
No. 4355.
October 15, 1924.
J. E. F. Matthews, M. D. Womble, and W. M. Dallas, for plaintiff in error.
George M. Napier, attorney-general, E. M. Owen, solicitor-general, and T. R. Gress, assistant attorney-general, contra.

Judgment affirmed.


All the Justices concur.